Citation Nr: 0301893	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-23481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Regan, Counsel 






INTRODUCTION

The veteran served on active duty from August 1960 to 
November 1963.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 2000 RO decision which denied 
service connection for a psychiatric disorder (claimed as an 
antisocial personality disorder).  The Board remanded the 
case in September 2001 for additional development of the 
evidence.


FINDINGS OF FACT

1.  The veteran has a personality disorder and primary 
alcoholism which are not disabilities for VA compensation 
purposes.

2.  Any acquired psychiatric disorder began many years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.301, 3.303, 4.9, 4.127 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Marine Corps from 
August 1960 to November 1963.  His service medical records 
show that he was given a psychiatric examination in July 
1963.  It was noted that before service he started drinking 
at age 14, was expelled from school, and had other trouble 
with authorities.  Such problems continued in service.  The 
diagnosis was an antisocial personality disorder, and 
administrative discharge from service was recommended based 
on unsuitability.  The veteran's October 1963 discharge 
examination noted no acquired psychiatric disorder, and he 
was administratively discharged from service in November 
1963.

Private medical records from 1988 note a long history of 
alcohol abuse and behavior and legal problems.  The diagnoses 
were a personality disorder and alcohol abuse.

In August 1999, the veteran claimed service connection for a 
psychiatric disorder, which he described as an antisocial 
personality disorder.

VA treatment records from 2001-2002 note a long history of 
substance abuse and behavior and legal problems.  The primary 
assessment was alcohol and other substance abuse.  Anxiety 
and depression were noted at times.  Physical ailments were 
also treated.

At a VA psychiatric examination in September 2002, the claims 
folder was reviewed by the doctor.  The veteran indicated he 
had alcohol and drug abuse since age 15, and he blamed his 
current problems on such substance abuse.  A long history of 
behavior and legal problems was noted.  Following a review of 
history and a current examination, the diagnoses were alcohol 
and drug abuse, a personality disorder, and an adjustment 
disorder.  The doctor commented that there was nothing to 
indicate that the veteran's military service aggravated his 
basic personality and drinking behavior.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, a Board remand, and the 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for service connection for a psychiatric disorder.  
Identified relevant medical records have been obtained to the 
extent possible, and a VA examination has been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service, in the line of duty, but no compensation 
shall be paid if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The service medical records from the veteran's 1960-1963 
active duty show a personality disorder, and a personality 
disorder is also noted in the years after service.  A 
personality disorder is not an acquired psychiatric disorder, 
and regulation precludes service connection for a personality 
disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. 
Principi, 3 Vet.App. 439 (1992).  The veteran is also shown 
to have primary alcohol and drug abuse, which reportedly 
began before service; this also is not a disability for which 
service connection may be granted.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.301; Allen v. Principi, 237 F. 3d 1368 (Fed.Cir 
2001).

An acquired psychiatric disorder (such as a chronic anxiety 
disorder) which is superimposed on a personality disorder or 
substance abuse may be service connected, if such acquired 
psychiatric disorder is shown to have been incurred in or 
aggravated by service.  Medical records from many years after 
service refer to such psychiatric problems as anxiety, 
depression, and an adjustment disorder.  It is unclear 
whether the veteran now has a distinct chronic acquired 
psychiatric disorder, but if he does, the medical evidence 
does not suggest that it is related to service.  The medical 
evidence indicates that any current chronic acquired 
psychiatric disorder began many years after active duty and 
was not caused by any incident of service.

In sum, as a matter of law, the veteran's personality 
disorder and primary substance abuse may not be service 
connected, and any current acquired psychiatric disorder was 
not incurred in or aggravated by service.  The preponderance 
of the evidence is against the claim for service connection 
for a psychiatric disorder.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

